 


113 HR 5358 IH: To amend the National Environmental Policy Act of 1969 to clarify that no Federal agency shall be required to consider the social cost of carbon as a condition of compliance with such Act, and for other purposes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5358 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. McKinley introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the National Environmental Policy Act of 1969 to clarify that no Federal agency shall be required to consider the social cost of carbon as a condition of compliance with such Act, and for other purposes. 
 
 
1.Agencies not required to consider social cost of carbonTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended by adding at the end the following new section:  
 
106. 
(a)No Federal agency shall be required to consider the social cost of carbon as part of any cost-benefit or regulatory analysis of any program, project, activity, or administrative action of the agency as a condition of compliance with this Act. 
(b)In this section: 
(1)The term Federal agency has the meaning given the term Executive agency in section 133 of title 41, United States Code. 
(2) The term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical 15 Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order No. 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, revised in November 2013, or any successor or substantially related document, or any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year. . 
 
